Filed 10/16/15 P. v. Bourbon CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069263
         Plaintiff and Respondent,
                                                                             (Super. Ct. Nos. CRL003096,
                   v.                                                          CRL004235, CRL009116,
                                                                                     CRL011115)
RONNIE PAUL BOURBON,

         Defendant and Appellant.                                                        OPINION


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Merced County. Harry L.
Jacobs, Judge.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Plaintiff and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P.J., Franson, J. and Smith, J.
       In case No. CRL003096, appellant Ronnie Paul Bourbon pled no contest to
receiving stolen property (Pen. Code, § 496, subd. (a))1 and admitted a prior prison term
enhancement (§ 667.5, subd. (b)). In case Nos. CRL009116 and CRL004235 he pled no
contest in each case to a count of possession of methamphetamine (Health & Saf. Code,
§ 11377, subd. (a)). In case No. CRL011115 Bourbon pled no contest to felony failure to
appear (§ 1320.5). Following independent review of the record pursuant to People v.
Wende (1979) 25 Cal.3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On May 6, 2010, an employee reported that approximately $1,300 worth of brass
sprinklers and a basket were taken from a Merced County maintenance yard. Later that
day, Bourbon, a former county employee who had recently been fired, recycled loads of
26 pounds and 55 pounds of brass sprinklers at A & S Metals.
       On May 17, 2010, the district attorney filed a complaint in case No. CRL003096
charging Bourbon with grand theft (count 1) and receiving stolen property (count 2) and a
prior prison term enhancement.
       On February 13, 2013, Bourbon entered into a plea agreement in case Nos.
CRL003096, CRL009116, and CRL004235. In case No. CRL003096 Bourbon pled no
contest to receiving stolen property and admitted the prior prison term enhancement in
exchange for the dismissal of the remaining count and an indicated, aggregate sentence of
four years in that case, a three-year term on the substantive offense and a one-year prior
prison term enhancement. Per the agreement, Bourbon would spend one year in local
custody and three years on community parole. Bourbon also pled no contest to
possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)) in case
No. CRL009116 and to another count of possession of methamphetamine in case
No. CRL004235. The plea agreement also provided that the remaining allegations in

1      All further statutory references are to the Penal Code, unless otherwise indicated.


                                             2.
case No. CRL004235 and two unrelated misdemeanor cases would be dismissed, the
court would impose the aggravated term of three years on each possession of
methamphetamine conviction concurrent to the term imposed in case No. CRL003096,
and that Bourbon would be released on his own recognizance until his sentencing
hearing.
       On April 26, 2013, Bourbon failed to appear for his sentencing hearing and a
bench warrant issued for his arrest.
       On December 26, 2013, Bourbon appeared in court and the warrant was recalled.
       On February 28, 2014, in case No. CRL011115 Bourbon pled no contest to felony
failure to appear (§ 1320.5) in exchange for a consecutive eight-month term that would
be added on to the aggregate four-year term he received in the other three cases. After
Bourbon waived time for sentencing and a probation report, the court sentenced him, per
his plea agreements, to an aggregate term of four years eight months.
       On April 17, 2014, Bourbon filed an appeal in this matter. On April 21, 2014, the
court issued him a certificate of probable cause.
       Bourbon’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Bourbon has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                              3.